Citation Nr: 0826583	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-14 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to April 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which addressed 
several issues.  A notice of disagreement with regard to the 
disability rating for hearing loss was filed in December 
2005, a pertinent statement of the case (SOC) was issued in 
March 2006, and a substantive appeal was received in May 
2006.  The veteran testified at a hearing before the Board in 
May 2008.  


FINDING OF FACT

The veteran has no higher than level III hearing acuity in 
both ears.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  A March 2006 SOC provided notice on the 
"downstream" issue of an increased rating.  38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006).  Neither the veteran nor his representative has 
alleged that notice in this case was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008)("where a 
claim has been substantiated after enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to downstream 
issues").  Moreover, since this appeal is for a higher 
rating in connection with the original grant of service 
connection, it is arguable that no further notice is 
necessary.  It appears that the United States Court of 
Appeals for Veterans Claims has determined that the statutory 
scheme does not require another VCAA notice letter in a case 
such as this where the veteran was furnished proper VCAA 
notice with regard to the  claim of service connection 
itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's post-service VA 
and private medical records.  The evidence of record also 
contains VA examinations performed in August 2005 and August 
2007.  The examination reports obtained are thorough and 
contain sufficient information to decide the issue on appeal.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  The Board notes 
that the veteran requested another VA examination at the May 
2008 Board hearing.  However, additional VA examination is 
not warranted as there is no evidence of increased severity 
of disability since the August 2007 VA examination; the 
veteran testified at his hearing that he had received no 
recent treatment for hearing loss.  VAOPGCPREC 11-95 (Apr. 7, 
1995).  Therefore, the Board finds that duty to notify and 
duty to assist have been satisfied.  For all the foregoing 
reasons, the Board will proceed to the merits of the 
veteran's appeal.  

Criteria & Analysis

The veteran has claimed entitlement to a compensable rating 
for bilateral hearing loss.  The Board notes that the RO 
granted service connection in September 2005 for bilateral 
hearing loss with an evaluation of zero percent effective 
January 11, 2005.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and hearing in the 
poorer ear is X to XI; or where hearing in the better ear is 
II, and hearing in the poorer ear is V to XI; or where 
hearing in the better ear is III, and hearing in the poorer 
ear is IV to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The veteran underwent a VA examination in August 2005.  He 
stated that the hearing loss caused problems hearing and 
understanding, especially at work and at movies, watching 
television, etc.  He reported that he privately purchased 
hearing aids.  He stated that he could not hear birds, 
telephones ringing, doorbells, alarms, etc., without the 
hearing aids.  He denied receiving any treatment for his 
condition.  He reported the functional impairment of his 
condition to be problems hearing and communicating in all 
listening situations.  He stated that the condition did not 
result in any time lost from work.  

Upon physical examination, both the right and left sides of 
the veteran's auricle were within normal limits.  The 
external ears were within normal limits.  There was hearing 
loss present on both sides.  

Speech recognition testing showed a score of 96 percent for 
the right ear and 92 percent for the left ear.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
20
65
80
70
59
LEFT
25
65
70
65
56

The examiner diagnosed severe high frequency sensorineural 
hearing loss bilaterally.  Based on the audiometric findings, 
to include the pure tone average thresholds and speech 
discrimination scores, this translated to level II hearing in 
the right ear and level I hearing in the left ear.  38 C.F.R. 
§ 4.85, Table VI.   Applying Table VII, Diagnostic Code 6100, 
this equates to noncompensable hearing loss.  

The veteran underwent another VA examination in August 2007.  
The veteran claimed to have difficulty in all listening 
environments.  He reported difficulty communicating in most 
environments, especially when conversing on the telephone.  
He stated that he was using binaural hearing aids that he 
privately purchased 2 years earlier.  

Speech recognition testing showed a score of 88 percent for 
the right ear and 84 percent for the left ear.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
30
65
85
75
64
LEFT
25
65
70
75
59

The examiner diagnosed bilateral mind sloping to severe 
sensorineural hearing loss.  The examiner noted that speech 
recognition scores showed good word discrimination ability 
bilaterally.  Otoscopic examination revealed clear ear canals 
with normal appearing tympanic membranes in the ears.  Based 
on the audiometric findings, to include the pure tone average 
thresholds and speech discrimination scores, this translated 
to level III hearing in both ears.  38 C.F.R. § 4.85, Table 
VI.   Applying Table VII, Diagnostic Code 6100, this equates 
to noncompensable hearing loss.  

The Board acknowledges the veteran's contentions regarding 
impact of his hearing loss on his daily activities, and VA's 
obligation to resolve all reasonable doubt in the veteran's 
favor.  However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann v. Principi, 3 Vet. App. 345; 38 C.F.R. § 
4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  
Applying the audiological test results most favorable to the 
veteran to the regulatory criteria, the Board is compelled to 
conclude that the preponderance of the evidence is against 
entitlement to a compensable rating for bilateral hearing 
loss disability.  Thus, there is no reasonable doubt to be 
resolved.  The Board concludes that there was no period since 
the award of service connection that a rating greater than 0 
percent was warranted for that disability.  Fenderson, supra. 
The veteran may always advance an increased rating claim if 
the severity of his hearing loss disability should increase 
in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v.  Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A compensable disability rating for bilateral hearing loss is 
not warranted.  

The appeal is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


